Citation Nr: 0901177	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-24 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to a compensable rating for recurrent 
furunculosis with pyoderma.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1968.  

The matter of service connection for bilateral hearing loss 
comes to the Board of Veterans' Appeals (Board) from a June 
2007 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in July 2007, a statement of the case was issued in August 
2007, and a substantive appeal was received in August 2007.  
The matter of a compensable rating for recurrent furunculosis 
with pyoderma comes to the Board from a September 2007 rating 
decision of a VA RO.  A notice of disagreement was received 
in October 2007, a statement of the case was issued in 
November 2007, and a substantive appeal was received in 
November 2007.  The veteran testified at a hearing before the 
Board in August 2008.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service. 

2.  The service-connected recurrent furunculosis with 
pyoderma does not: involve at least 5 percent of the entire 
body, or 5 percent of exposed areas; involve an area of 144 
square inches or 929 square centimeters or greater; require 
treatment such as therapeutic doses of corticosteroids or 
other immunosuppressive drugs; result in scarring that is 
unstable, tender, or painful on examination or objective 
demonstration; or result in any limitation of any body part 
affected.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for a compensable evaluation for recurrent 
furunculosis with pyoderma have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-
06 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2007.  In February 2007, the veteran was 
also provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

The Board acknowledges that the VCAA letter sent to the 
veteran in February 2007 does not meet the requirements of 
Vazquez-Flores.  However, another letter that does meet such 
requirements was issued in August 2008.  Following the 
issuance of that letter, the claim was readjudicated and a 
supplemental statement of the case was issued in August 2008, 
thus curing the timing defect.  See Mayfield, 444 F. 3d 1328; 
Pelegrini, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran's service treatment records and post-service VA 
treatment records are on file.  The evidence of record also 
contains reports of VA examinations performed in April 2007 
with regard to the claim for a compensable rating for 
recurrent furunculosis with pyoderma and in May 2007 with 
regard to the claim for service connection for hearing loss 
disability.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal. 

Bilateral Hearing Loss

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran has claimed entitlement to bilateral hearing loss 
due to noise exposure to heavy equipment during active 
service.  With respect to whether the veteran experienced 
acoustic trauma during service, the Board notes that his DD- 
214 indicates that his primary military occupational 
specialty (MOS) during service was Engineer Equipment 
Mechanic.  The Board has no reason to doubt the veteran's 
credibility on this matter.  Moreover, service connection for 
bilateral tinnitus was granted in a June 2007 RO rating 
decision.  As such, exposure to acoustic trauma is conceded.  
However, the Board notes that acoustic trauma sustained in 
service, in and of itself, is not considered a disability for 
VA purposes; i.e. warranting service connection or 
compensation.  

Service treatment records are silent with respect to any 
complaints of bilateral hearing loss.  Service treatment 
records contain an illegible Report of Medical Examination 
dated in February 1965.  

VA outpatient treatment records dated in August 2006 reflect 
that the veteran was diagnosed with mild to moderately-severe 
sensorineural hearing loss at 4000-8000 Hz in the right ear, 
as well as mild to moderately-severe sensorineural hearing 
loss at 3000-8000 Hz in the left ear.  

The veteran underwent a VA examination in May 2007.  He 
reported unprotected noise exposure to heavy equipment such 
as tractors when unloading and loading planes and loud diesel 
engines during active service.  He stated that occupational 
history included protected hearing from noise from 
landscaping equipment.  He denied recreational history of 
noise exposure.  Speech recognition testing showed scores of 
92 percent for the left ear and 96 percent for the right ear.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
35
45
LEFT
15
15
20
40
50

The examiner diagnosed mild to moderately-severe high 
frequency sensorineural hearing loss at 3000-8000 Hz in the 
right ear, as well as mild to severe high frequency 
sensorineural hearing loss at 3000-8000 Hz in the left ear.  
The examiner could not determine whether or not it is as 
likely as not that current hearing loss is related to 
military noise exposure without resort to mere speculation.  
The examiner noted that a review of service treatment records 
showed an illegible copy of audiogram completed in what 
appeared to be February 1965.  There was no separation exam 
available.  Therefore, the examiner noted that an opinion can 
not be provided without entrance and separation exams as 
there is no way to know status of hearing at those times.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
bilateral hearing loss is etiologically related to service or 
any incident therein.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).  Thus, the Board finds that the lack of any 
evidence of bilateral hearing loss disability for over 38 
years between the period of active duty and the evidence 
showing treatment for bilateral hearing loss is itself 
evidence which tends to show that no such disability was 
incurred as a result of service.  

Moreover, the May 2007 VA examiner indicated that any opinion 
as to causation would be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility. See 38 C.F.R. § 3.102. A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). While acknowledging the veteran's statements that his 
current bilateral hearing loss is etiologically related to 
service, the veteran is not competent to render an opinion 
regarding diagnosis of hearing loss disability under 
38 C.F.R. § 3.385 or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the benefit-of-the-doubt-rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Recurrent Furunculosis with Pyoderma

Criteria & Analysis

The veteran was assigned a 10 percent disability rating for 
recurrent furunculosis with pyoderma from February 17, 1968 
under Diagnostic Code (DC) 7899-7806.  The veteran was 
assigned a noncompensable disability rating for recurrent 
furunculosis with pyoderma from February 20, 1969 under DC 
7899-7806.  

DC 7899 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under the code.  See 38 
C.F.R. § 4.27.  In this matter, the RO has found DC 7806, 
which addresses dermatitis or eczema, as the most analogous 
DC to the veteran's service-connected recurrent furunculosis 
with pyoderma.

Under DC 7806, a noncompensable evaluation is warranted where 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas are affected, and; no more than topical 
therapy is required during the past 12-month period.  38 
C.F.R. § 4.118, DC 7806 (2008).  A compensable rating of 10 
percent requires evidence of exposure to at least 5 percent, 
but less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  Id.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board has also considered the 
following Diagnostic Criteria (DC): DC 7801 provides ratings 
for scars, other than the head, face, or neck, that are deep 
or that cause limited motion.  Scars that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 square centimeters) are rated 10 percent 
disabling.  Note (1) to DC 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

DC 7802 provides ratings for scars, other than the head, 
face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 square 
centimeters) or greater, are rated 10 percent disabling.  
Note (1) to DC 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to DC 7803 provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2) provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to DC 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10 
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation 
rule).  38 C.F.R. § 4.118. 

DC 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118. 

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the medical reports refer to 
no particular scarring or residuals.  As such, the 
regulations pertinent to rating scarring are not applicable.  

The veteran underwent a VA examination in April 2007.  He 
reported breakouts of recurrent furunculosis, described as 
"red spots."  He denied recurrent "boils."  He stated that 
associated pruritus occurred with these breakouts.  He 
reported that the condition was intermittent and denied the 
condition being constant or progressive.  He denied any 
current treatment.  He stated that pruritus was a local 
symptom of the condition.  He denied any systemic symptoms.  
He denied a history of malignant or benign neoplasms.  He 
denied impairment of function.  He denied a history of 
urticaria, primary cutaneous vasculitis or erythema 
multiforme.  

Upon physical examination, erythematous papules were located 
on the left buttocks and left arm.  The areas of skin did not 
involve exposed areas.  The erythematous papules affected .05 
percent of the entire body.  There was no scarring, 
disfigurement, acne, or chloracne.  The examiner did not find 
deep inflamed nodules or pus-filled cysts.  The veteran did 
not have scarring alopecia or alopecia areata.  The veteran 
did not have hyperhidrosis.  There was no disfigurement or 
disfiguring scars of the head, face, or neck.  The veteran 
did not have exfoliative dermatitis.  The examiner diagnosed 
folliculitis.  The examiner noted possible indolent course of 
furunculosis that was diagnosed in Vietnam, although there 
were no active signs of furunculosis with pyoderma.  

Photographs submitted by the veteran of his disability were 
received in August 2008 as well as additional VA treatment 
records.  In August 2007, the veteran sought an opinion 
regarding skin lesions.  The veteran reported chronic 
intermittent subcutaneous skin lesions since military 
service, and he stated that "they get bigger" and "stuff 
comes out."  The assessments included epidermoid cyst; left 
suprascapular area with tender subcutaneous lesion, with 
erythema or increased temperature; recurrent lesions per 
patient, with current lesion as above, suspect recurrent 
furunculitis versus recurrent infected sebaceous cyst.  Wet 
heat was recommended as well was Keflex.     

In this case, the most competent and objective medical 
evidence on file does not show that recurrent furunculosis 
with pyoderma results in a scar that is deep, unstable, 
painful, that it loses its covering repeatedly, covers an 
area of 144 square inches or greater, or that it adversely 
affects any function.  In fact, the medical reports show no 
scarring.  As such, a higher rating on the basis of scarring 
is not warranted.  Moreover, the veteran's disability covers 
much less than 5 percent of his total body surface.  For 
example, the May 2007 VA examiner noted that .05 percent of 
the entire body was affected, and other records and pictures 
do not contradict this finding.  Although the veteran 
testified at the Board hearing that he requires antibiotics 
to treat the condition, he has not required intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs to treat the condition.  As such, 
given the type of treatment and extent of documented skin 
coverage by the service-connected disability, the criteria 
for a higher rating are not met. The Board has also 
determined that there is no other diagnostic code which could 
provide a compensable rating for the veteran's recurrent 
furunculosis with pyoderma.  See Schafrath, 1 Vet. App. at 
592-593.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board lastly notes that the evidence on file since the 
filing of the claim has consistently demonstrated a 
noncompensable level of disability.  The Board consequently 
finds that the evidence does not support assignment of a 
compensable rating during any portion of appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).



ORDER

The appeal is denied as to both issues.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


